FILED
                           NOT FOR PUBLICATION                                MAR 05 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LARY FEEZOR,                                     No. 12-17392

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01165-KJM-
                                                 GGH
  v.

HANESBRANDS DIRECT, LLC, DBA                     MEMORANDUM*
L’Eggs/Hanes/Bali/Playtex Store #103; et
al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                      Argued and Submitted February 9, 2015
                            San Francisco, California

Before: THOMAS, Chief Judge, and TASHIMA and McKEOWN, Circuit Judges.

       Lary Feezor appeals the district court’s grant of summary judgment against

him as to his action brought pursuant to the Americans with Disabilities Act of

1990 (“ADA”), 42 U.S.C. §§ 12101 et seq., and California state law. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Because the parties are familiar with the history of the case, we need not recount it

here. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review a grant of

summary judgment de novo. Metro. Life Ins. Co. v. Parker, 436 F.3d 1109, 1113

(9th Cir. 2006).

      Plaintiff alleges four ADA violations against Defendant Eddie Bauer and

four ADA violations against Defendant HanesBrands. Plaintiff has conceded that

six of these alleged violations have been remedied, rendering these claims moot.

See Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011) (“Because a

private plaintiff can sue only for injunctive relief (i.e., for removal of the barrier)

under the ADA . . . a defendant’s voluntary removal of alleged barriers prior to

trial can have the effect of mooting a plaintiff’s ADA claim.”).

      As for the remaining two claims, Plaintiff alleges that the entrance doors at

the Eddie Bauer and HanesBrands stores feature panel handles that are difficult to

grasp. See 28 C.F.R. Pt. 36, App. D at 4.13.9; 36 C.F.R. Pt. 1191, App. D at 309.4,

404.2.7. However, Plaintiff has not demonstrated that these panel handles

constitute an accessibility barrier that deprives him of “full and equal enjoyment”

of a public accommodation in violation of the ADA. 42 U.S.C. § 12182(a). In

addition, Plaintiff did not show that the handles were not in compliance with the

regulatory requirements.


                                            2
      An ADA plaintiff can establish standing “by demonstrating injury-in-fact

coupled with an intent to return to a noncompliant facility.” Chapman v. Pier 1

Imports (U.S.) Inc., 631 F.3d 939, 944 (9th Cir. 2011) (en banc). Plaintiff has

failed to demonstrate injury-in-fact and therefore lacks standing to pursue his

claims.

      AFFIRMED.




                                         3